COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Frank
UNPUBLISHED



              SANDS COOPER
                                                                                MEMORANDUM OPINION*
              v.     Record No. 0597-20-4                                           PER CURIAM
                                                                                  DECEMBER 15, 2020
              ADVANCED INTERNET AUTOMATION, LLC AND
               TRUMBULL INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Sands Cooper, on brief), pro se.

                               (Tenley Carroll Seli; Lynch Seli, P.C., on brief), for appellees.


                     Sands Cooper (hereinafter “claimant”) appeals a decision of the Workers’ Compensation

              Commission (“the Commission”) finding that his injuries from an automobile accident were not

              compensable because they did not arise out of and in the course of his employment. We have

              reviewed the record and the Commission’s opinion and find that this appeal is without merit.

                                                            Jurisdiction

                     III., IV., VI., and VII. In claimant’s amended opening brief,1 the third, fourth, sixth,2 and

              seventh assignment of error challenge only the deputy commissioner’s rulings. Our appellate


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                     Claimant filed his original opening brief and appendix on August 14, 2020. He filed an
              amended opening brief and appendix on August 28, 2020.
                     2
                       Although the sixth assignment of error avers that the “Commission . . . erred in
              upholding the [d]eputy [c]ommissioner’s opinion” that the vehicle driven by the claimant was
              not allowable for his employment, claimant offers no argument with respect to the Commission’s
              decision. Instead, his argument supporting the sixth assignment of error challenges only the
              deputy commissioner’s decision. Accordingly, to the extent that the sixth assignment of error
              challenges the Commission’s decision, we conclude that claimant abandoned it by failing to offer
              supporting argument. See Rule 5A:20(e).
jurisdiction does not extend to decisions made by deputy commissioners; rather, we are limited

to reviewing “final decision[s] of the Virginia Workers’ Compensation Commission[.]” Code

§ 17.1-405(2). Accordingly, with respect to the third, fourth, and seventh assignments of error,

there is no ruling that lies within our jurisdiction to review.

                                   Rules 5A:18, 5A:20, and 5A:25

        I., II., and V. With respect to the first, second, and fifth assignments of error, claimant’s

opening brief does not comply with the Rules of Court.

        The opening brief does not comply with Rule 5A:20(c). Rule 5A:20(c) states that an

opening brief shall contain a “statement of the assignments of error with a clear and exact

reference to the page(s) of the transcript, written statement, record, or appendix where each

assignment of error was preserved in the trial court.” The first, second, and fifth assignments of

error do not refer to the record or appendix to show where claimant’s arguments were preserved.

        In the first assignment of error, claimant asserts that “[t]he [f]ull Commission . . . erred in

[up]holding the [d]eputy [c]ommissioner’s determination regarding [his] credibility,” but he does

not state where in the record he preserved this argument. Instead, he cites only to the deputy

commissioner’s decision. In the second assignment of error, claimant maintains that the

Commission “erred in denying evidence that would have corrected the record” after the deputy

commissioner erred by admitting “a false document” from “the defense team.” Although

claimant identifies the “false document” in the record, he does not identify where in the record

he preserved his argument that the Commission erred by excluding certain evidence. In the fifth

assignment of error, claimant contends that the “Commission erred in its decision to exclude the

claimant’s workers’ compensation policy binder which has been the only proof that an actual

policy exists.” Claimant cites to a transcript of the hearing before the deputy commissioner and

the deputy commissioner’s opinion as the places in the record where he preserved this argument.

                                             -2-
He also asserts that “her ruling . . . excludes the contents of the policy which could have resolved

the issue of the claimant’s work activities covered by the policy, pursuant to Commission Rule

1.12.” (Emphasis added). However, claimant does not cite where in the record he preserved his

argument before the Commission.

        Thus, the assignments of error addressing the Commission’s rulings fail to state where in

the record the issues were preserved for appeal, as required by Rule 5A:20(c). The purpose of

assignments of error is to “point out the errors with reasonable certainty in order to direct [the]

court and opposing counsel to the points on which appellant intends to ask a reversal of the

judgment, and to limit discussion to these points.” Carroll v. Commonwealth, 280 Va. 641, 649

(2010) (quoting Yeatts v. Murray, 249 Va. 285, 290 (1995)). An appellant must “lay his finger

on the error.” Id. Claimant has failed to do so.

        Further, the opening brief does not comply with Rule 5A:20(e), which mandates that the

opening brief include “[t]he standard of review and the argument (including principles of law

and authorities) relating to each assignment of error.” Claimant includes a section in his brief

titled “Standard of Review.” However, it does not provide any principles of law or authorities

that relate to the appropriate standard of review for each of these assignments of error.3 “[W]hen

a party’s failure to strictly adhere to the requirements of Rule 5A:20(e) is significant, the Court

of Appeals may . . . treat a[n assignment of error] as waived.” Atkins v. Commonwealth, 57

Va. App. 2, 20 (2010) (quoting Parks v. Parks, 52 Va. App. 663, 664 (2008)). See also Francis

v. Francis, 30 Va. App. 584, 591 (1999) (“Even pro se litigants must comply with the rules of

court.”).




        3
         Claimant includes legal authorities in the section entitled “Standard of Review,” but
they are not offered to support the asserted standards of review. Instead, he cites legal authorities
addressing when an accident arises out of employment and the “actual risk” test.
                                            -3-
       The opening brief also fails to comply with Rule 5A:25. Although claimant included an

appendix with his amended opening brief, it is not complete or timely filed.4 “The appendix is a

tool vital to the function of the appellate process in Virginia. . . . By requiring the inclusion of all

parts of the record germane to the issues, the Rules promote the cause of plenary justice.”

Patterson v. City of Richmond, 39 Va. App. 706, 717 (2003) (quoting Thrasher v. Burlage, 219

Va. 1007, 1009-10 (1979) (per curiam)). “Thus, the filing of an appendix that complies with the

Rules, is ‘essential to an informed collegiate decision.’” Id. (quoting Thrasher, 219 Va. at 1010).

       Rule 5A:25(c) states that an appendix shall include the following:

                    (1) The basic initial pleading (as finally amended);

                    (2) The judgment appealed from, and any memorandum or
                        opinion relating thereto;

                    (3) Any testimony and other incidents of the case germane to
                        the assignments of error;

                    (4) The title (but not the caption) of each paper contained in
                        the appendix, and its filing date;

                    (5) The names of witnesses printed at the beginning of excerpts
                        from their testimony and at the top of each page thereof;
                        and

                    (6) Exhibits necessary for an understanding of the case that can
                        reasonably be reproduced.


       4
           After claimant did not timely file a designation of the contents of the record to be
included in the appendix, employer moved to dismiss the appeal on June 5, 2020. On June 11,
2020, we denied employer’s motion and granted claimant an extension of time to June 26, 2020
to file his designation of the contents of the appendix. Claimant filed his designation on June 26,
2020, followed by employer’s designation. Employer also moved to strike certain items from
claimant’s designation that were not part of the Commission’s record, and on July 30, 2020, we
granted employer’s motion and directed claimant to file the opening brief and appendix by
August 14, 2020. On August 14, 2020, claimant filed his opening brief, but he did not file an
appendix, prompting the issuance of a show cause order on August 20, 2020. The order ruled
that the appendix had not been timely filed and directed claimant to show cause by September 4,
2020, why the appeal should not be dismissed. It also directed claimant to file an amended
opening brief in compliance with Rule 5A:20 by September 4, 2020. Claimant filed an amended
opening brief and appendix on August 28, 2020.
                                              -4-
       Here, the appendix does not include claimant’s request for review or the parties’ written

statements to the Commission, thereby preventing us from determining what issues were

preserved for appeal.5 The insurance policy that claimant maintains in his fifth assignment of

error was wrongfully excluded by the Commission is not part of the appendix.6 Finally, the

appendix omits the documents designated by employer. Without a complete appendix, we are

unable to engage in a meaningful review of claimant’s assignments of error.

       “[I]t is not the function of this Court to ‘search the record for error in order to interpret

the appellant’s contention and correct deficiencies in a brief.’” West v. West, 59 Va. App. 225,

235 (2011) (quoting Buchanan v. Buchanan, 14 Va. App. 53, 56 (1992)). “Nor is it this Court’s

‘function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.’” Burke v. Catawba Hosp., 59 Va. App. 828, 838 (2012) (quoting



       5
         In the first assignment of error, claimant contends that the Commission erred by
affirming the deputy commissioner’s determination that his testimony was not credible. In
support of this argument, he asserts that he was not competent to testify based on “challenges
with memory loss due to a concussion, long-term medication, multiple surgeries, and substance
abuse treatment.” Claimant asserts further that “no one that was present during the January 23,
2019 hearing[] had the capacity to [assess his competence].” We note that the excerpt from the
hearing in the appendix indicates that claimant and his counsel were questioned by the deputy
commissioner regarding his competency, and they both agreed that he was competent to testify.
Although the Commission upheld the deputy commissioner’s finding that claimant’s testimony
was not credible, it did not address the issue of his competency. Accordingly, we conclude that
he has waived this argument. Rule 5A:18.
       6
         As claimant concedes that the policy is not part of the record, we presume that he did
not proffer it. “It is appellant’s burden to provide this Court with a record from which it can
decide the issues in the case.” Clarke v. Commonwealth, 60 Va. App. 190, 199 (2012). An
appropriate proffer creates a record of “what the evidence would have been.” Holles v. Sunrise
Terrace, Inc., 257 Va. 131, 135 (1999). It is not sufficient that a party proffer “merely his theory
of the case” rather than the substance of the excluded evidence. Tynes v. Commonwealth, 49
Va. App. 17, 21 (2006). A proffer allows an appellate court to determine whether the exclusion
of evidence prejudiced a party. Graham v. Cook, 278 Va. 233, 249 (2009). In this regard, the
proffer provides a complete record for review. Wyche v. Commonwealth, 218 Va. 839, 843
(1978). “Absent a proffer showing ‘harm was done,’ we are ‘forbidden to consider the
question.’” Ray v. Commonwealth, 55 Va. App. 647, 650 (2010) (quoting Scott v.
Commonwealth, 191 Va. 73, 78-79 (1950)).
                                              -5-
Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7 (1988) (en banc)). A pro se litigant “is no less bound

by the rules of procedure and substantive law than a defendant represented by counsel.” Townes

v. Commonwealth, 234 Va. 307, 319 (1987). “Even pro se litigants must comply with the rules

of court.” Francis v. Francis, 30 Va. App. 584, 591 (1999).

        We find that claimant’s failure to comply with Rules 5A:18, 5A:20, and 5A:25 is

significant, so we will not consider his arguments. See Fadness v. Fadness, 52 Va. App. 833,

851 (2008) (“If the parties believed that the circuit court erred, it was their duty to present that

error to us with legal authority to support their contention.”); Parks v. Parks, 52 Va. App. 663,

664 (2008). Claimant was provided with an opportunity to cure the defects in his opening brief

and failed to do so. Further, to the extent that claimant argues generally that the Commission

erred by finding his testimony was not credible, we affirm the Commission for the reasons stated

in in its final opinion.7

        Accordingly, we summarily affirm the Commission’s decision. See Cooper v. Advanced

Internet Automation, LLC, et al., JCN No. VA00001218501 (Va. Wrks. Comp. Comm. Mar. 23,

2020). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                             Affirmed.




       Because we summarily affirm the Commission’s decision, we need not address
        7

employer’s motions to dismiss.
                                      -6-